WILSON, Circuit Judge
(concurring in result).
I concur in the result of the majority opinion, but on the ground that the government has not shown that there was any excess profits tax due. The finding of the Commissioner is only prima facie evidence of its correctness, and it may be overcome by evidence by the taxpayer, which the District Court found was clearly overcome in this ease. I think his finding must stand. The government then failed, in a suit to recover taxes, to show that there was any tax due and its suit was properly dismissed by the District Court.
It is, therefore, not necessary to consider whether the statute of limitations had tolled the action or not. In face of all the decisions by the courts, however, in which they have held that a return for excess profits tax was not a part of the return for a normal tax but supplementary thereto, and have held that it was a separate return, and since the Supreme Court has denied certiorari in several, such cases, I do not think I can agree that the statute of limitations as to excess profits taxes *723began to run in this ease at the time of the filing of the return 3STo. 1031. McDonnell v. United States (Ct. a.) 59 F.(2d) 295; At-terbury v. United States (Ct. Cl.) 59 F.(2d) 300.
Bean v. Hamilton (C. C. A.) 289 F. 9; United States v. Updike (D. C.) 1 F.(2d) 550. Certiorari was denied by the United States Supreme Court, 271 U. S. 661, 46 S. Ct. 473, 70 L. Ed. 1138, in the ease of United States v. Updike (D. C.) 1 F.(2d) 550, which was affirmed by the Circuit Court of Appeals for the Eighth Circuit in 8 F. (2d) 913; and in the case of McDonnell v. United States, supra, certiorari was also denied by the United States Supreme Court in 287 U. S. 648, 53 S. Ct. 95, 77 L. Ed. 560.
The Commissioner, after examining the taxpayer’s return and records, notified the taxpayer that an excess profits tax return was required, which it refused to file. It seems to me, therefore, that the statute of limitations had not run when this suit was brought, as to any excess profits tax, if any existed.